Appeal by defendant from a judgment of the Supreme Court, Queens County (Sharpe, J.), rendered October 14, 1982, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court’s evidentiary rulings were either correct (see, People v Love, 92 AD2d 551) or the claimed errors were unpreserved for review and, if incorrect, constituted harmless error (see, People v Crimmins, 36 NY2d 230; People v Johnson, 57 NY2d 969). Nor does the alleged prosecutorial misconduct warrant reversal (see, People v Caruso, 45 NY2d 881). The sentence imposed, although the maximum permissible, was not an abuse of discretion (see, People v Suitte, 90 AD2d 80). Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.